Case 1:20-cr-00005-TH Document 307 Filed 05/06/21 Page 1 of 7 PageID #: 1567


                                                                                                CLOSED
                              U.S. District Court
                    SOUTHERN DISTRICT OF TEXAS (Houston)
                 CRIMINAL DOCKET FOR CASE #: 4:21−mj−00967−1
                              Internal Use Only

 Case title: USA v. Scott                                       Date Filed: 04/30/2021
 Other court case number: 1:20cr0005 Texas Eastern District     Date Terminated: 05/06/2021
                          Court − Beaumont

 Assigned to: Magistrate Judge
 Christina A Bryan

 Defendant (1)
 Terrick Allen Scott                     represented by Tillet J Mills , II
 TERMINATED: 05/06/2021                                 Mills and Associates
                                                        4101 Greenbriar
                                                        Suite 210
                                                        Houston, TX 77098
                                                        281−767−9717
                                                        Email: tillet@tilletjmills.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: CJA Appointment

 Pending Counts                                         Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                      Disposition
 None

 Highest Offense Level
 (Terminated)
 None

 Complaints                                             Disposition
 21:846 CPID Methamphetamine &                          Ordered committed to the Texas Eastern District
 Heroin                                                 Court Beaumont




                                                                                                          1
Case 1:20-cr-00005-TH Document 307 Filed 05/06/21 Page 2 of 7 PageID #: 1568




 Plaintiff
 USA

  Date Filed   # Page Docket Text
  04/30/2021   1    4 Copy of Indictment from the Texas Eastern District Court − Beaumont Division
                      1:20cr0005 as to Terrick Allen Scott, filed.(kmurphyadi, 4) (Entered: 04/30/2021)
  04/30/2021       24 Arrest (Rule 40) of Terrick Allen Scott. (kmurphyadi, 4) (Entered: 04/30/2021)
  04/30/2021       22 ***Set Hearing as to Terrick Allen Scott: Initial Appearance − Rule 40 set for
                      4/30/2021 at 02:00 PM before Magistrate Judge Christina A Bryan (kmurphyadi,
                      4) (Entered: 04/30/2021)
  04/30/2021       23 INITIAL APPEARANCE IN RULE 5(c)(3) Minute Entry for proceedings held
                      on 4/30/2021 before Magistrate Judge Christina A Bryan as to Terrick Allen
                      Scott. Defendant first appearance on Indictment from the Texas Eastern District
                      Court 1:20−cr−0005 and advised of rights/charges. Defendant appeared without
                      counsel, Defendant request more time to retain counsel. Order of Temporary
                      Detention Pending Hearing to be entered. Counsel Determination Hearing set for
                      5/3/2021 at 10:00 AM in by video before Magistrate Judge Christina A Bryan
                      Appearances: AUSA Matthew Peneguy f/USA.(ERO:Yes) (Interpreter: No)
                      (Pretrial Officer: C. McMurray−Thompkins) Defendant remanded to custody,
                      filed.(cjan, 4) (Entered: 04/30/2021)
  04/30/2021   2   25 Order of Temporary Detention Pending Hearing as to Terrick Allen Scott
                      Counsel Determination Hearing set for 5/3/2021 at 10:00 AM in by video before
                      Magistrate Judge Christina A Bryan ( Signed by Magistrate Judge Christina A
                      Bryan) Parties notified. (cjan, 4) (Entered: 04/30/2021)
  05/03/2021       26 Minute Entry for proceedings held before Magistrate Judge Christina A Bryan:
                      COUNSEL DETERMINATION HEARING as to Terrick Allen Scott held on
                      5/3/2021. Counsel Determination Hearing set for 5/4/2021 at 10:00 AM in by
                      video before Magistrate Judge Christina A Bryan. Defendant requests more time
                      to retain counsel. Appearances:L. Collins AUSA.(ERO:O. Lindor)
                      (Interpreter:no) Deft remanded to custody, filed.(cjan, 4) (Entered: 05/03/2021)
  05/04/2021       27 Minute Entry for proceedings held before Magistrate Judge Christina A Bryan:
                      COUNSEL DETERMINATION HEARING as to Terrick Allen Scott held on
                      5/4/2021. Defendant requests more time to retain. Counsel Determination
                      Hearing set for 5/5/2021 at 10:00 AM in by video before Magistrate Judge
                      Christina A Bryan Appearances:J. Porto.(Court Reporter: J. Sanchez)
                      (Interpreter:no) Deft remanded to custody, filed.(cjan, 4) (Entered: 05/04/2021)
  05/05/2021   3   28 ORDER APPOINTING COUNSEL FOR LIMITED PURPOSE for Defendant
                      Terrick Allen Scott. TILLET MILLS appointed. ( Signed by Magistrate Judge
                      Christina A Bryan) Parties notified. (cjan, 4) (Entered: 05/05/2021)
  05/05/2021       29 Minute Entry for proceedings held before Magistrate Judge Christina A Bryan:
                      COUNSEL DETERMINATION HEARING as to Terrick Allen Scott held on
                      5/5/2021. Tillet J Mills, II appointed. Counsel Determination Hearing reset for
                      5/6/2021 at 10:00 AM in by video before Magistrate Judge Christina A Bryan
                      Appearances:Joe Porto. Tillet J Mills, II.(ERO:D. Sillas) (Interpreter:none) Deft


                                                                                                          2
Case 1:20-cr-00005-TH Document 307 Filed 05/06/21 Page 3 of 7 PageID #: 1569



                      remanded to custody, filed.(cjan, 4) (Entered: 05/05/2021)
 05/06/2021       30 COUNSEL DETERMINATION HEARING Minute Entry for proceedings held
                     on 5/6/2021 before Magistrate Judge Christina A Bryan as to Terrick Allen Scott.
                     Defendant appeared with counsel. Order appointing private counsel will be
                     entered, Waiver of Identity, Detention Hearing in this district executed on the
                     record, Court finds identity, Deft ordered removed to originating district,.
                     Appearances: AUSA Joe Porto f/USA; Tillet Mills (CJA) f/Deft.(ERO:Yes)
                     (Interpreter: No) Defendant remanded to custody, filed.(cjan, 4) (Entered:
                     05/06/2021)
 05/06/2021   4   31 ORDER APPOINTING COUNSEL for Defendant Terrick Allen Scott. Tillet
                     Mills appointed. ( Signed by Magistrate Judge Christina A Bryan) Parties
                     notified. (cjan, 4) (Entered: 05/06/2021)
 05/06/2021   5   32 COMMITMENT TO ANOTHER DISTRICT as to Terrick Allen Scott.
                     Defendant committed to the Texas Eastern District Court. ( Signed by Magistrate
                     Judge Christina A Bryan) Parties notified. (cjan, 4) (Entered: 05/06/2021)
 05/06/2021       33 RULE 5 Papers sent via email to Texas Eastern District Court Beaumont Division
                     as to Terrick Allen Scott, filed.(cjan, 4) (Entered: 05/06/2021)




                                                                                                        3
             Case 4:21-mj-00967
   Case 1:20-cr-00005-TH        Document
                          Document        2 05/06/21
                                   307 Filed Filed 04/30/21
                                                        Page Page
                                                             4 of 71PageID
                                                                     of 1 #: 1570
                                                                           United States District Court
                          UNITED STATES DISTRICT COURT                       Southern District of Texas

                           SOUTHERN DISTRICT OF TEXAS                           ENTERED
                               HOUSTON DIVISION                                 April 30, 2021
                                                                             Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                       §
                                               §
versus                                         §        Case No. 4:21−mj−00967
                                               §
Terrick Allen Scott                            §


                      ORDER OF DETENTION PENDING HEARING


      A hearing in this case is scheduled as follows:

                               Counsel Determination Hearing
                                 May 3, 2021 at 10:00 AM
                                         by video

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody
of the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


Date: April 30, 2021




                                                                                                      25
          Case 4:21-mj-00967
Case 1:20-cr-00005-TH        Document
                       Document        3 05/06/21
                                307 Filed Filed 05/05/21
                                                     Page Page
                                                          5 of 71PageID
                                                                  of 1 #: 1571
                                                                            United States District Court
                      UNITED STATES DISTRICT COURT                            Southern District of Texas

                       SOUTHERN DISTRICT OF TEXAS                                ENTERED
                           HOUSTON DIVISION                                      May 05, 2021
                                                                              Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                   §
                                           §
versus                                     §         Case No. 4:21−mj−00967
                                           §
Terrick Allen Scott                        §


         ORDER APPOINTING COUNSEL FOR LIMITED PURPOSE


      Because the Defendant, Terrick Allen Scott, has satisfied this court that (s)he is
financially unable to employ counsel for initial appearance only and does not wish to
waive counsel, and because the interests of justice so require, an attorney is hereby
APPOINTED to represent Defendant in the above designated case for the limited
purpose of any hearing conducted in Houston, Texas, and shall have no effect once
the Defendant is transferred to the original court in the EDTX, Beaumont Division.
Once transferred, the original court must make a new determination on whether the
Defendant satisfies the requirements for appointed counsel based on the information
available to the court at that time.

                       Attorney appointed: TILLET MILLS

      The appointment SHALL remain in effect until Defendant is transferred to the
original jurisdiction and this case is terminated in the Southern District of Texas.

      Signed on May 5, 2021.




                                                                                                       28
          Case 4:21-mj-00967
Case 1:20-cr-00005-TH        Document
                       Document        4 05/06/21
                                307 Filed Filed 05/06/21
                                                     Page Page
                                                          6 of 71PageID
                                                                  of 1 #: 1572
                                                                             United States District Court
                       UNITED STATES DISTRICT COURT                            Southern District of Texas

                        SOUTHERN DISTRICT OF TEXAS                                ENTERED
                            HOUSTON DIVISION                                      May 06, 2021
                                                                               Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                    §
                                            §
versus                                      §         Case No. 4:21−mj−00967
                                            §
Terrick Allen Scott                         §


                        ORDER APPOINTING COUNSEL


       Because the Defendant, Terrick Allen Scott, has satisfied this court that (s)he is
financially unable to employ counsel and does not wish to waive counsel, and because
the interests of justice so require, an attorney is hereby APPOINTED to represent this
person in the above designated case.

                           Attorney appointed: Tillet Mills

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Defendant.

      Signed on May 6, 2021.




                                                                                                        31
             Case 4:21-mj-00967
   Case 1:20-cr-00005-TH        Document
                          Document        5 05/06/21
                                   307 Filed Filed 05/06/21
                                                        Page Page
                                                             7 of 71PageID
                                                                     of 1 #: 1573
                                                                                 United States District Court
                           UNITED STATES DISTRICT COURT                            Southern District of Texas

                            SOUTHERN DISTRICT OF TEXAS                                ENTERED
                                HOUSTON DIVISION                                      May 06, 2021
                                                                                   Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                        §
                                                §
versus                                          §           Case No. 4:21−mj−00967
                                                §
Terrick Allen Scott                             §


                       COMMITMENT TO ANOTHER DISTRICT


     The defendant has been ordered to appear in the Texas Eastern District Court,
Beaumont division, in 1:20−cr−005.

      The defendant requested court appointed counsel. CJA Attorney appointed.

      The defendant remains in custody after the initial appearance.

      Defendant will retain counsel in Beaumont

       IT IS ORDERED: The United States marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States attorney and the
clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail
to the charging district.


Date: May 6, 2021




       Government moved for detention and Defendant detained pending a hearing in District
of offense.




                                                                                                            32
